      Case 4:21-cv-00588 Document 14 Filed on 05/07/21 in TXSD Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


RADLEY BRADFORD, individually,
and on behalf of all others similarly situated,
                                                           Case No. 4:21-CV-00588
               Plaintiff,
                                                           [Assigned to the Hon. Vanessa D.
        v.                                                 Gilmore]

LENDING CLUB CORPORATION,

               Defendant.


                                                       /

       SECOND UNOPPOSED MOTION TO ENLARGE TIME FOR DEFENDANT
          LENDINGCLUB CORPORATION TO RESPOND TO COMPLAINT

        Defendant LendingClub Corporation (“LendingClub”) files this Second Unopposed

Motion (the “Second Motion”) for Enlargement of Time to Respond to the Complaint of plaintiff

Radley J. Bradford (“Plaintiff”) and respectfully states the following:

        1.     On February 24, 2021, Plaintiff filed a complaint (“Complaint”) commencing this

action against LendingClub. (ECF No. 1.)

        2.     On March 18, 2021, Plaintiff served the Summons and Complaint on

LendingClub.

        3.     On April 7, 2021, LendingClub filed an Unopposed Motion to Enlarge Time for

LendingClub to Respond to Complaint (“First Motion”)—from April 9, 2021 to and including

May 10, 202—to provide the parties with additional time to determine whether this action could

be resolved without need for further litigation. (ECF No. 11.)

        4.     On April 7, 2021, the Court granted the First Motion. (ECF No. 13.)




MIA 31497054
      Case 4:21-cv-00588 Document 14 Filed on 05/07/21 in TXSD Page 2 of 4




         5.     The parties have since met and conferred regarding the merits of the allegations in

Plaintiff’s Complaint.

         6.     On May 4, 2021, counsel for Plaintiff advised counsel for LendingClub that

Plaintiff intends to file an amended complaint, but will not be able to file the same before

LendingClub’s deadline to respond to the Complaint on May 10, 2021.

         7.     LendingClub therefore respectfully requests that the Court enlarge its time to

respond to the Complaint, by answer, motion or otherwise, by thirty (30) days, to and including

June 9, 2021.

         8.     This is the second request for an enlargement of time and is not made for

purposes of delay, but so as to serve the interest of judicial economy and avoid expending

unnecessary resources in connection with responding to the Complaint, which Plaintiff intends to

amend.

         9.     The extension sought in the Second Motion will fall after dates and deadlines set

forth in the Order for Conference and Disclosure of Interested Parties. (See ECF No. 6.) The

Parties will comply with any dates and deadlines set forth in the Order, including filing a joint

report by May 25, 2021 and appearing for the initial pretrial and scheduling conference on

June 4, 2021.

         WHEREFORE, PREMISES CONSIDERED, LendingClub respectfully requests that the

Court enlarge its time to respond to the Complaint, by answer, motion or otherwise, to June 9,

2021, and requests any further relief to which it may be entitled.

///

///

///



                                                 2
MIA 31497054
      Case 4:21-cv-00588 Document 14 Filed on 05/07/21 in TXSD Page 3 of 4




Dated: May 7, 2021                                     Respectfully submitted,


                                             By:       /s/ Brian C. Frontino
                                                       Brian C. Frontino
                                                       STROOCK & STROOCK & LAVAN LLP
                                                       200 South Biscayne Boulevard, Suite 3100
                                                       Miami, Florida 33131
                                                       Telephone: (305) 358-9900
                                                       Facsimile: (305) 789-9302
                                                       bfrontino@stroock.com
                                                       lacalendar@stroock.com

                                                       Attorneys for Defendant
                                                              LendingClub Corporation




                            CERTIFICATE OF CONFERENCE

        I certify that on May 6, 2021, I, as counsel for LendingClub, conferred with counsel for

Plaintiff via email, and counsel for Plaintiff confirmed that Plaintiff does not oppose the relief

sought herein.



                                                              /s/ Brian C. Frontino
                                                              Brian C. Frontino




                                                   3
MIA 31497054
      Case 4:21-cv-00588 Document 14 Filed on 05/07/21 in TXSD Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the

Court’s CM/ECF system on the following counsel of record on May 7, 2021:

        Mohammed O. Badwan
        SULAIMAN LAW GROUP, LTD.
        2500 South Highland Avenue
        Suite 200
        Lombard, Illinois 60148
        Telephone: (630) 575-8181
        mbadwan@sulaimanlaw.com

        Attorneys for Plaintiff

                                                      /s/ Brian C. Frontino
                                                      Brian C. Frontino




                                             4
MIA 31497054
